DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibayama (US20090202251, cited in the applicant’s IDS).
Regarding claim 1, Shibayama teaches a measurement sensor package (“1 . . . optical transmitting and receiving device” [0021]), comprising:
a substrate (5) see including a plurality of dielectric layers stacked on one another (3, 40, and 20), the substrate being a rectangular plate and including a first recess (7) and a second recess (8) on a first surface thereof, the first recess being configured to contain a light emitter (9), the second recess being configured to contain a light receiver (12),

the first step surface having a first connection pad thereon (25), the first connection pad being electrically connectable to the light emitter (“On the insulating film 41 on a rear surface 20 b of the light shielding member 20, a light shielding member wiring portion 25 is formed with a predetermined pattern, and this is electrically connected with the base substrate wiring portion 19 by bump bonding 21. At a part corresponding to the second cavity 8 in the light shielding member wiring portion 25, the PD terminal electrode 17, 18 of the PD 12 is electrically connected (so-called, flip-chip bonding) by bump bonding 21. Thereby, the PD 12 is electrically connected with each of the PD anode 13 and PD cathode 14” [0032]),
the second recess including a second bottom surface on which the light receiver is mountable (see bottom of recess 8), and an inner side surface having a second step with a second step surface extending in the plane direction of the first surface (the second step is on the right side of fig. 7 of the second recess at wiring portion 25),
the second step surface having a second connection pad thereon (25), the second connection pad being electrically connectable to the light receiver (“On the insulating film 41 on a rear surface 20 b of the light shielding member 20, a light shielding member wiring portion 25 is formed with a predetermined pattern, and this is electrically connected with the base substrate wiring portion 19 by bump bonding 21. At a part corresponding to the second cavity 8 in the light shielding member wiring portion 25, the PD terminal electrode 17, 18 of the PD 12 is electrically connected (so-called, flip-chip bonding) by bump bonding 21. Thereby, the PD 12 is electrically connected with each of the PD anode 13 and PD cathode 14” [0032]),
wherein in a direction connecting a center of the first bottom surface and a center of the second bottom surface in a plan view, the first step surface is located outward from the first bottom surface and the second step surface is located outward from the second bottom surface (see horizontal projections in FIGS. 2-3 and 6).
Regarding claim 6, Shibayama teaches a measurement sensor, comprising:
the measurement sensor package according to claim 1;
a light emitter contained in the first recess; and
a light receiver contained in the second recess (“a recess-like first cavity 7 and second cavity 8, and an LD 9 is disposed in the first cavity 7, and a PD 12 is disposed in the second cavity 8” [abstract]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Castagnetti et al. (US6166403, hereafter “Castagnetti”).
Regarding claim 2, Shibayama discloses, further comprising:
a lid being a plate covering the first recess and the second recess, the lid comprising an insulating material, the lid being configured to transmit light emitted from the light emitter contained in the first recess and to transmit light to be received by the light receiver contained in the second recess (“On the rear surface 20 b of the light shielding member 20, formed as a recess is a wire storing portion 32 to store the wire 31, and the wire storing portion 32 is formed continuously with the pinhole 23. Also, in consideration of ambient light and unnecessary light that enter the PD 12, the length of the pinhole 23 is provided as 0.1 mm or more.” [0039]); and
a first opening configured to allow passage of light emitted from the light emitter (21), and a second opening configured to allow passage of light to be received by the light receiver (22), but does not explicitly disclose a ground conductor layer located on a main surface of the lid facing the first recess and the second recess and connected to a ground potential, the ground conductor layer having a first opening configured to allow passage of light emitted from the light emitter, and a second opening configured to allow passage of light to be received by the light receiver.
However, in the same field of endeavor, Castagnetti discloses a ground conductor layer (22) located on a main surface of the lid facing the first recess (142) and the second recess (72) and connected to a ground potential (104).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the sensor package disclosed by Shibayama with the ground conductor layer located on a main surface of the lid facing the first recess and the second recess and connected to a ground potential, the ground conductor layer having a first opening configured to allow passage of light emitted from the light emitter, and a second opening configured to allow passage of light to be received by the light receiver taught by Castagnetti in order to provide grounding to the electromagnetic shield through via, and so extending the material of electromagnetic shield into aperture provides a larger surface area for the electrical connection between electromagnetic shield 22 and conductivity (column 6, lines 10-16 of Castagnetti).
Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Nishiyama et al. (US20040091006, hereafter “Nishiyama”).
Regarding claim 3, Shibayama does not explicitly disclose wherein
a distance between the first connection pad and the ground conductor layer is smaller than a distance between the second connection pad and the ground conductor layer in a thickness direction of the substrate.
However, in the same field of endeavor, Nishiyama teaches wherein
a distance between the first connection pad and the ground conductor layer is smaller than a distance between the second connection pad and the ground conductor layer in a thickness direction of the substrate (see substrate connected to wiring of 6 is lower than substrate of wiring connected to emitter 10 in FIB. 1B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Shibayama with the distance between the first connection pad and the ground conductor layer is smaller than a distance between the second connection pad and the ground conductor layer in a thickness direction of the substrate taught by Nishiyama in order to provide light emitted from the light emission point of the laser diode can easily be made incident on the light-receiving surface ([0027] of Nishiyama).
Regarding claim 4, Shibayama does not explicitly disclose wherein
the first step surface has a smaller area than the second step surface.
However, in the same field of endeavor, Nishiyama teaches wherein
the first step surface (3 with 10 a in FIG. 1C) has a smaller area than the second step surface (10 b in FIG. 1C).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Shibayama with the first step surface has a smaller area than the second step surface taught by Nishiyama in order to provide so that the second mount surface that is more receded than the first mount surface is formed ([0027] of Nishiyama).
Regarding claim 10, Shibayama, in view of Nishiyama, substantially discloses all the limitations of the claimed invention, specifically, Nishiyama discloses wherein
the first step surface has a smaller area than the second step surface (3 with 10 a in FIG. 1C) has a smaller area than the second step surface (10 b in FIG. 1C).
Regarding claim 5, Shibayama does not explicitly disclose wherein
the second connection pad has a larger area than the first connection pad in a plan view.
However, in the same field of endeavor, Nishiyama teaches wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Shibayama the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received and hence improvement of the monitoring sensitivity are achievable ([0063] of Nishiyama).
Regarding claims 11 and 12, Shibayama, in view of Nishiyama, substantially discloses all the limitations of the claimed invention, specifically, Nishiyama discloses wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama, in view of Castagnetti, as applied to claim 2 above, further in view of Nishiyama.
Regarding claim 7, Shibayama, in view of Castagnetti, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose, wherein
a distance between the first connection pad and the ground conductor layer is smaller than a distance between the second connection pad and the ground conductor layer in a thickness direction of the substrate.
However, in the same field of endeavor, Nishiyama teaches wherein
a distance between the first connection pad and the ground conductor layer is smaller than a distance between the second connection pad and the ground conductor layer in a thickness direction of the substrate (see substrate connected to wiring of 6 is lower than substrate of wiring connected to emitter 10 in FIB. 1B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Shibayama and Castagnetti with the distance between the first connection pad and the ground conductor layer is smaller than a distance between the second connection pad and the ground conductor layer in a thickness direction of the substrate taught by Nishiyama in order to provide light emitted from the light emission point of the laser diode can easily be made incident on the light-receiving surface ([0027] of Nishiyama).
Regarding claim 8, Shibayama, in view of Castagnetti, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose, wherein
the first step surface has a smaller area than the second step surface.
However, in the same field of endeavor, Nishiyama teaches wherein
the first step surface (3 with 10 a in FIG. 1C) has a smaller area than the second step surface (10 b in FIG. 1C).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Shibayama and Castagnetti with the first step surface has a smaller area than the second step surface taught by Nishiyama in order to provide so that the second mount surface that is more receded than the first mount surface is formed ([0027] of Nishiyama).
Regarding claims 9, Shibayama, in view of Castagnetti, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the second connection pad has a larger area than the first connection pad in a plan view.
However, in the same field of endeavor, Nishiyama teaches wherein
the second connection pad has a larger (6 in 1A) area than the first connection pad in a plan view (6 in 1A).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Shibayama and Castagnetti the second connection pad has a larger area than the first connection pad in a plan view taught by Nishiyama in order to increase of the amount of light received and hence improvement of the monitoring sensitivity are achievable ([0063] of Nishiyama).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /MICHAEL J TSAI/Primary Examiner, Art Unit 3785